  Case 1:19-cr-10041-JDB Document 98 Filed 09/03/19 Page 1 of 4                 PageID 286



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
              Plaintiff,                           )      CR. NO. 1:19-cr-10041-JDB
                                                   )
vs.                                                )
                                                   )
BRITNEY PETWAY and                                 )
CHARLES ALSTON,                                    )
                                                   )
              Defendants.                          )


GOVERNMENT’S OPPOSITION TO DEFENDANTS’ MOTION FOR DISCLOSURE OF
                      KNOWN CO-CONSPIRATORS
______________________________________________________________________

       The United States hereby opposes Defendant Charles Alston’s and Defendant

Britney Petway’s (the “Defendants’”) Motion for Disclosure of Known Co-Conspirators.

Defendants provide no legal basis to require the government to disclose identities,

statements, and other information about unindicted co-conspirators, and ignore the

general rule in this Circuit that the government is not required to provide a list of potential

pre-trial witnesses. Accordingly, their Motion should be denied.

                                          BACKGROUND

       The government incorporates by reference the background provided in its July 3,

2019, Opposition to Defendant Charles Alston’s Motion to Reveal Identity of Confidential

Informants (Dkt. 82). On August 20, 2019, Defendant Alston filed the instant Motion for

Disclosure of Known Co-Conspirators (Dkt. 89). Defendant Petway moved to join

Defendant Alston’s Motion on August 29, 2019 (Dkt. 91).

       Defendants request a list of names of any alleged co-conspirators, and any
                                              1
 Case 1:19-cr-10041-JDB Document 98 Filed 09/03/19 Page 2 of 4             PageID 287



witnesses who have been granted statutory or de facto immunity as to the offenses

charged in the indictment in this matter; a statement of whether or not any alleged co-

conspirators or person has provided information for consideration (or cooperated); and

any co-conspirators’ statements. In support of their Motion, Defendants cite Federal Rules

of Criminal Procedure 6, 7, 12, and 16, and the Fifth and Sixth Amendments to the

Constitution. Defendants also cite one unpublished opinion: United States v. Crawford,

No. 04-20103 DV, 2004 WL 2905394 (W.D. Tenn. May 3, 2004). Defendants assert that

they are “entitled to know about those co-conspirators’ statements that led to criminal

charges,” that without the information they would be “unable to research any of these

known co-conspirators” and that they “would be unable to determine whether Defendant

needs to file a subsequent motion for severance” (See Dkt. 89).

                                         ARGUMENT

      Defendants have provided no basis to compel the government to provide a list of

any known co-conspirators and any co-conspirator statements, nor have they provided a

basis to reveal the identities of any potential cooperators or information about any such

individuals. Defendants’ Motion amounts to a request for a list of potential government

witnesses, potential witness statements, and impeachment information about potential

witnesses. The Sixth Circuit has instructed that, as a general rule, the government is not

required to disclose the names of potential witnesses before trial. See United States v.

Perkins, 994 F.2d 1184, 1190 (6th Cir.), cert. denied, 510 U.S. 903 (1993). And, to the

extent the Defense is again seeking the identities of confidential informants, this Court

has already denied such a request (Dkt. 83). Furthermore, the Sixth Circuit has expressly

stated, “[a]s long as the indictment is valid, contains the elements of the offense, and
                                            2
  Case 1:19-cr-10041-JDB Document 98 Filed 09/03/19 Page 3 of 4                PageID 288



gives notice to the defendant of the charges against him, it is not essential that a

conspirator know all other conspirators.” See United States v. Rey, 923 F.2d 1217, 1222

(6th Cir. 1991).

       In addition, co-conspirator statements do not fall within the ambit of Rule 16. United

States v. Boykins, 1990 WL 143559, at *7 (6th Cir. Oct. 2, 1990). To the contrary, moving

to compel the pre-trial disclosure of any co-conspirator statements runs afoul of Rule 16

and the Jencks Act, which clearly spell out the timing that such statements are to be

provided. See, e.g., United States v. Presser, 844 F.2d 1275 (6th Cir. 1988) (reasoning

that “Rule 16 requires the government to disclose to the defense before trial only specific

categories of evidence” and “conclude[ing] that the government cannot be compelled to

disclose impeachment material which would be covered by the Jencks Act relating to any

potential government witness, whether it be a witness in the case-in-chief or a rebuttal

witness”).

       Notably, in the one case cited in the Defendants’ Motion, U.S. v. Crawford, the

Court denied the request for the “disclosure of the names and identifying information of

witnesses, co-conspirators, and knowledgeable persons.” 2004 WL 2905394 at *3. The

Court in Crawford noted that “the government is under no obligation to disclose

information about merely potential witnesses” and that the defendant was “not entitled to

general access to the investigative file or to statements other than his own.” See id. (citing

United States v. Mullins, 22 F.3d 1365, 1371–72 (6th Cir.1994)). Defendants Alston and

Petway have cited no authority that their case should warrant a different result.

       WHEREFORE Defendants’ Motion Should be DENIED.


                                              3
 Case 1:19-cr-10041-JDB Document 98 Filed 09/03/19 Page 4 of 4                 PageID 289



                                                Respectfully submitted,

                                                D. MICHAEL DUNAVANT
                                                United States Attorney


                                         By:            /s/ Jillian Willis _______
                                                 JILLIAN D. WILLIS
                                                 Trial Attorney
                                                 United States Department of Justice
                                                 Criminal Division, Fraud Section


                              CERTIFICATE OF SERVICE

      I, Jillian Willis, Trial Attorney in the United States Department of Justice, Criminal

Division, hereby certify that a copy of the foregoing pleading was forwarded by electronic

means via the court’s electronic filing system to counsel for the defendant.

      THIS the 3rd day of September, 2019.



                                                         /s/ Jillian Willis     _____
                                                 JILLIAN D. WILLIS
                                                 Trial Attorney
                                                 United States Department of Justice
                                                 Criminal Division, Fraud Section




                                            4
